DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “large storage space 211”
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites “the gas outlet pipe approaches the drainage pipe from the gas extraction pump and extends into the compressor bin through the drainage pipe” which renders the claim indefinite because it is unclear in view of Fig. 3 how the gas outlet pipe extends into the compressor bin through the drainage pipe. The drawings show the pipes running adjacent to one another. More clarification is requested. For examination purposes, the word “through” will be interpreted as - - adjacent - -.
Claim 4 is rejected due to its dependency to claim 3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 and 7-9 of U.S. Patent No. 11274877 B2 (herein after referred to as Lei). Although the claims at issue are not identical, they are not patentably distinct from each other because: 



US Patent NO. 11274877
Claim 1
A refrigerator with an oxygen-control freshness preservation function, comprising a refrigerator body having a compressor bin formed at a bottom, for mounting a compressor, and a refrigerator compartment located above the compressor bin, wherein the refrigerator further has an oxygen control device for reducing an oxygen content in the refrigerator compartment, and the oxygen control device comprises a gas-regulating membrane assembly and a gas extraction assembly; the gas-regulating membrane assembly has at least one controlled atmosphere membrane permeating gas selectively, the controlled atmosphere membrane has an air inflow side coming into contact with air in the refrigerator compartment and an air outgoing side opposite to the air inflow side, and the gas-regulating membrane assembly is configured 
Claims 1 and 2
An oxygen-control freshness preservation refrigerator, comprising a cabinet having a refrigerating compartment and a freezing compartment formed therein, the cabinet being provided therein with a partition plate for separating the refrigerating compartment from the freezing compartment, wherein the refrigerator further has a freshness preservation compartment provided in the refrigerating compartment and an oxygen control device for reducing an oxygen content in the freshness preservation compartment, and the oxygen control device comprises a controlled atmosphere membrane assembly and a suction assembly; the controlled atmosphere membrane assembly has at least one controlled atmosphere membrane permeating gas selectively, the controlled atmosphere membrane has an air inflow side coming into 
Claim 2:
The oxygen-control freshness preservation refrigerator according to claim 1, wherein the cabinet has a compressor compartment formed at a bottom, for mounting a 

Claim 3
wherein an evaporating pan is provided in the compressor bin, the refrigerator further has a drainage pipe connected with the refrigerating liner to drain liquid water therein into the evaporating pan, and the gas outlet pipe approaches the drainage pipe from the gas extraction pump and extends into the compressor bin through the drainage pipe.
Claim 3
wherein an evaporating pan is provided in the compressor compartment, the refrigerator further has a drainage pipe connected with a refrigerating liner to drain liquid water therein into the evaporating pan, and the gas discharge pipe approaches the drainage pipe from the gas extraction pump and extends into the compressor compartment through the drainage pipe.
Claim 4
wherein an air outlet of the gas outlet pipe extends right above the evaporating pan.
Claim 4
wherein an air outlet of the gas discharge pipe extends right above the evaporating pan.
Claim 5
wherein a thermal insulation layer is formed outside the refrigerating liner, and the gas extraction assembly is provided in the thermal insulation layer.
Claim 5
wherein a thermal insulation layer is formed in the partition plate, and the suction assembly is provided in the thermal insulation layer.
Claim 7
wherein the gas extraction assembly further has an accommodating box mounted at the rear wall of the refrigerating liner and a mounting rack connected with the gas extraction pump and mounted in the accommodating box by a plurality of shock-absorption cushion blocks.
Claim 7
wherein the suction assembly further has an accommodating box mounted at a rear wall of the refrigerating liner and a mounting rack connected with the vacuum gas extraction pump and mounted in the accommodating box by a plurality of shock-absorption cushion blocks.
Claim 8
wherein the refrigerator compartment has a drawer able to slide in and out.
Claim 8
wherein the freshness preservation compartment has a drawer able to slide in and out.
Claim 9
wherein the gas-regulating membrane assembly is provided outside a top wall of the refrigerator compartment, and an opening is provided outside the top wall of the refrigerator compartment for the air therein to come into contact with the air inflow side of the controlled atmosphere membrane.
Claim 9
wherein the controlled atmosphere membrane assembly is provided outside a top wall of the freshness preservation compartment, and an opening is provided outside the top wall of the freshness preservation compartment for the air therein to come into contact with an air inflow side of the controlled atmosphere membrane.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN. 206399085 U, herein after referred to as Wang).
Regarding claim 1, Wang teaches a refrigerator with an oxygen-control freshness preservation function (paragraph [006]), comprising a refrigerator body (box body 20 Fig. 1) having a compressor bin (compressor chamber 24 Fig. 4) formed at a bottom (Fig. 4), for mounting a compressor (paragraph [034]), and a refrigerator compartment (storage container comprised of drawer 22 and drawer body 23 paragraph [033]) located above the compressor bin (Fig. 1), wherein the refrigerator further has an oxygen control device (conditioning film assembly 30 Fig. 7 and suction device 40 Fig. 2) for reducing an oxygen content in the refrigerator compartment (paragraph [006]), and the oxygen control device comprises a gas-regulating membrane assembly (conditioning film assembly 30 Fig. 7) and a gas extraction assembly (suction device 40 Fig. 2); the gas-regulating membrane assembly has at least one controlled atmosphere membrane (regulating film 31 Fig. 8) permeating gas selectively (paragraph [012]), the controlled atmosphere membrane has an air inflow side (see below annotated Fig. of Wang) coming into contact with air in the refrigerator compartment and an air 

    PNG
    media_image1.png
    222
    648
    media_image1.png
    Greyscale

Wang teaches the invention as described above but fails to explicitly teach the gas-regulating membrane assembly is configured to enable an oxygen-to-nitrogen content ratio of gas entering the air outgoing side from the air inflow side to be greater than an oxygen-to-nitrogen content ratio of gas in the refrigerator compartment.
However, Wang does disclose in paragraph [037] that the evacuating device 40 (which is connected to the air outgoing side of the membrane) through membrane module 30 pumps out oxygen-enriched gas to obtain a nitrogen-enriched gas in the fresh-keeping space. Therefore, the oxygen-to-nitrogen content ratio of gas entering the air outgoing side from the air inflow side is greater than an oxygen-to-nitrogen content ratio of gas in the refrigerator compartment.
Further, it is understood, claim 1 includes an intended use recitation, for example “…the gas-regulating membrane assembly is configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not .	
Regarding claim 2, Wang teaches wherein the refrigerator body has therein a refrigerating liner (liner 21 Fig. 4) for defining a refrigerating compartment (storage space 211 Fig. 1), and the refrigerator compartment is located in the refrigerating compartment (Fig. 1).
Regarding claim 8, Wang teaches wherein the refrigerator compartment has a drawer (drawer body 23 Fig. 1) able to slide in and out (paragraph [033]).
Regarding claim 10, Wang teaches further having a freezing compartment (freezing space 25 Fig. 1) located between the refrigerating compartment (storage space 211 Fig. 1) and the compressor bin (compressor chamber 24 Fig. 4 and paragraph [041]).
Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Oaku Susumu (JP. 2003075052 A, herein after referred to as Susumu).
Regarding claim 3, Wang teaches the invention as described above but fails to explicitly teach wherein an evaporating pan is provided in the compressor bin, the refrigerator further has a drainage pipe connected with the refrigerating liner to drain liquid water therein into the evaporating pan.
However, Susumu teaches a refrigerator with an evaporating pan (evaporating pan 18 Fig. A) is provided in the compressor bin (machine room 17 Fig. A), the refrigerator further has a drainage pipe (drainage pipe 16 Fig. B) connected with the refrigerating liner (Fig. 1B) to drain liquid water therein into the evaporating pan (paragraph [0009]) to allow for the collection of condensed water.

filed date to modify the refrigerator of Wang to include an evaporating pan provided in the compressor bin, the refrigerator further having a drainage pipe connected with the refrigerating liner to drain liquid water therein into the evaporating pan in view of the teachings of Susumu to allow for the collection of condensed water.
The combined teachings teach the invention as described above but fail to explicitly teach a gas outlet pipe that approaches the drainage pipe from the gas extraction pump and extends into the compressor bin adjacent the drainage pipe.
However, Wang already teaches an outlet pipe extending from the pump to the compressor bin. It would have been obvious for a skilled person in the art before the effectively
filed date to modify the refrigerator of the combined teachings and have the drainage pipe of Susumu run adjacent the outlet pipe making the installation of the two parts easier. Furthermore, it has been established that a product is not of innovation but of ordinary skill and common sense if “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp” (see MPEP section 2143.I.E).
Regarding claim 4, the combined teachings teach the invention as described above but fail to explicitly teach wherein an air outlet of the gas outlet pipe extends right above the evaporating pan.
However, Susumu already teaches an evaporating pan located in the compressor bin. It would have been obvious for a skilled person in the art before the effectively filed date to modify the refrigerator of the combined teachings and have the air outlet of the gas outlet pipe extends right above the evaporating pan to save space in the compressor bin and make the parts installation easier. Furthermore, it has been established that a product is not of innovation but of .
Claim 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jiang et al. (CN. 106642918 A, herein after referred to as Jiang).
Regarding claim 5, Wang teaches the invention as described above but fails to explicitly teach a thermal insulation layer formed outside the refrigerating liner, and a gas extraction assembly is provided in the thermal insulation layer.
However, Jiang teaches a refrigerator wherein a thermal insulation layer formed outside the refrigerating liner (paragraph [034]), and a gas extraction assembly (pumping pump assembly 40 Fig. 3) is provided in the thermal insulation layer (paragraph [040]) to protect the storage compartments from outside temperatures while removing the oxygen content inside the refrigerator.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of Wang to include a thermal insulation layer formed outside the refrigerating liner and a gas extraction assembly is provided in the thermal insulation layer in view of the teachings of Jiang to protect the storage compartments from outside temperatures while removing the oxygen content inside the refrigerator.
Regarding claim 6, the combined teachings teach wherein the refrigerator compartment (storage container comprised of drawer 22 and drawer body 23 paragraph [033] of Wang) is provided at a bottom of the refrigerating compartment (storage space 211 Fig. 1 of Wang), and the gas extraction pump (air pump 41 Fig. 5 of Wang) is provided at a lower corner of a rear wall of the refrigerating liner (Fig. 4 of Wang).
Regarding claim 7, the combined teachings teach wherein the gas extraction assembly (pumping device 40 Fig. 4 of Wang) further has an accommodating box (sealed case 43 Fig. 5 of Wang) mounted at the rear wall of the refrigerating liner (liner 21 Fig. 4 of Wang) and a mounting rack (mounting base plate 42 Fig. 5 of Wang) connected with the gas extraction pump (air pump 41 Fig. 5 of Wang) and mounted in the accommodating box by a plurality of shock-absorption cushion blocks (vibration damping foot pad 44 Fig. 5 of Wang).
Regarding claim 9, the combined teachings teach wherein the gas-regulating membrane assembly (membrane module 30 Fig. 7 of Wang) is provided outside a top wall (Fig. 7 of Wang) of the refrigerator compartment (paragraph [045] of Wang), and an opening (holding cavity 221 Fig. 7 of Wang) is provided outside the top wall of the refrigerator compartment for the air therein to come into contact with the air inflow side of the controlled atmosphere membrane (paragraphs [045] and [047] of Wang). 


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763